UNITED STATES DISTRICT COURT                                                                 7/6/2021
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MIGUEL DIAZ,                                                   :
                                                               :
                           Petitioner,                         :   ORDER
                                                               :
         -v-                                                   :   21-CV-5452 (LGS) (JLC)
                                                               :
SUPERINTENDENT ERIC BELL,                                      :
                                                               :
                           Respondent.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Pro se Petitioner Miguel Diaz has moved for appointment of counsel by

motion filed July 1, 2021 (Dkt. No. 11). The Court does not have a budget to pay

appointed counsel in civil cases and has no power to enlist a lawyer to serve without

pay. The Court must be mindful that volunteer attorney time is a precious

commodity, and “courts should not grant such applications [for appointment of

counsel] indiscriminately.” Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir.

1989). For the Court to order the appointment of counsel, a petitioner must make

“a threshold showing of some likelihood of merit.” Johnston v. Maha, 606 F.3d 39,

41 (2d Cir. 2010) (citing Cooper v. A. Sargenti Co., 877 F.2d 170, 174 (2d Cir. 1989));

Carmona v. U.S. Bureau of Prisons, 243 F.3d 629, 632 (2d Cir. 2001). Only then can

the Court consider the other factors appropriate to the determination of whether

counsel should be appointed: “the [petitioner’s] ability to investigate the crucial

facts, . . . , the [petitioner’s] ability to present the case, the complexity of the legal

issues and any special reason in that case why appointment of counsel would be

more likely to lead to a just determination.” Johnston, 606 F.3d at 42 (citing Hodge
v. Police Officers, 802 F.2d 58, 61–62 (2d Cir. 1986)); accord Dolan v. Connolly, 794

F.3d 290 (2d Cir. 2015).

      At this point in the proceedings, the Court denies Petitioner’s application for

appointment of counsel without prejudice to renewal because the Court cannot

conclude based on the current record that Petitioner’s claims are substantial or that

he is likely to succeed on the merits. Accordingly, Petitioner should work with the

Pro Se Office of the Court for any additional help that he needs and should also

continue to seek to obtain private counsel. The Pro Se Office may be contacted at:

Pro Se Office, United States District Court, S.D.N.Y., 40 Foley Square, Room 105,

New York, NY 10007, 212-805-0175.

      The Clerk is respectfully directed to close docket entry number 11 and mark

it as denied without prejudice.

      SO ORDERED.

Dated: July 6, 2021
       New York, New York




A copy of this Order has
been mailed to the following:

Miguel Diaz
DIN: 18A2702
Clinton Correctional Facility
P.O. Box 2001
Dannemora, NY 12929
